Case 2:19-cv-08035-GW-SS Document 15 Filed 01/02/20 Page 1 of 14 Page ID #:49



   1   Kristapor Vartanian (SBN 275378)
       kvartanian@kcozlaw.com
   2   KABAT CHAPMAN & OZMER LLP
   3   333 S. Grand Avenue, Suite 2225
       Los Angeles, CA 90071
   4   Telephone: (213) 493-3980
       Facsimile: (404) 400-7333
   5
   6   Counsel for Defendant Charter Communications, Inc.

   7                     UNITED STATES DISTRICT COURT
   8                    CENTRAL DISTRICT OF CALIFORNIA

   9   RICHARD NAKAI, individually and         Case No: 2:19-cv-08035-GW-SS
       on behalf of all others similarly
  10   situated,                               Hon. George H. Wu
  11
                  Plaintiff,                   Compl. Filed: September 17, 2019
  12
       v.
  13                                           DEFENDANT CHARTER
       CHARTER COMMUNICATIONS,                 COMMUNICATIONS, INC.’S
  14
       INC, d/b/a SPECTRUM, a Delaware         ANSWER AND AFFIRMATIVE
  15   corporation,                            DEFENSES TO PLAINTIFF’S
                                               CLASS ACTION COMPLAINT
  16
                  Defendant.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                 DEF.’S ANSWER AND AFFIRMATIVE DEFENSES -- 2:19-cv-08035-GW-SS
Case 2:19-cv-08035-GW-SS Document 15 Filed 01/02/20 Page 2 of 14 Page ID #:50



   1         Defendant Charter Communications, Inc. (“Charter” or “Defendant”) hereby
   2   submits its Answer to Plaintiff Richard Nakai’s (“Plaintiff”) Class Action
   3   Complaint (“Complaint”) [D.E. 1], as follows:
   4                           CLASS ACTION COMPLAINT1
   5         1.     Charter admits that Plaintiff purports to bring this action on behalf of
   6   himself and all others similarly situated as alleged members of the class described
   7   in paragraph 30 under the Telephone Consumer Protection Act, 47 U.S.C. § 227, et
   8   seq., which speaks for itself. Except as expressly admitted herein, Charter denies
   9   the remaining allegations in paragraph 1.
  10         2.     Charter is without information or knowledge sufficient to form a belief
  11   as to the truth of the allegations in paragraph 2 and therefore denies them.
  12         3.     The allegations in paragraph 3 are not well-pleaded allegations of fact,
  13   but state legal conclusions to which no response is required. To the extent a
  14   response is required, Charter admits that the allegations refer to the Telephone
  15   Consumer Protection Act, 47 U.S.C. § 227, et seq., and its implementing
  16   regulations, which speaks for themselves. Charter denies the remaining allegations
  17   in paragraph 3 and explicitly denies any wrongdoing.
  18         4.     Charter denies the allegations in paragraph 4.
  19         5.     The allegations in paragraph 5 are not well-pleaded allegations of fact,
  20   but state legal conclusions to which no response is required. To the extent a
  21   response is required, Charter admits that the allegations refer to the Telephone
  22   Consumer Protection Act, 47 U.S.C. § 227, et seq., which speaks for itself. Charter
  23   denies the remaining allegations in paragraph 5 and explicitly denies any
  24
  25
       1
         For the Court’s convenience, Charter has incorporated the “headings” that appear
  26
       in the Complaint, as well as the formatting from those headings. However, Charter
  27   does not necessarily agree with and does not admit the characterizations of such
       headings unless specifically admitted herein; nor does Charter waive any right to
  28
       object to those characterizations.

                    DEF.’S ANSWER AND AFFIRMATIVE DEFENSES -- 2:19-cv-08035-GW-SS
Case 2:19-cv-08035-GW-SS Document 15 Filed 01/02/20 Page 3 of 14 Page ID #:51



   1   wrongdoing.
   2         6.      Charter denies the allegations in paragraph 6.
   3                                         PARTIES
   4         7.      Charter is without information or knowledge sufficient to form a belief
   5   as to the truth of allegations in paragraph 7 and therefore denies them.
   6         8.      Charter admits that it is a Delaware corporation and its principal office
   7   is located at 400 Atlantic Street, Stamford, Connecticut 06901. Except as expressly
   8   admitted herein, Charter denies the remaining allegations in paragraph 8.
   9                               JURISDICTION & VENUE
  10         9.      The jurisdictional allegations in paragraph 9 constitute legal
  11   conclusions to which no response is required. To the extent a response is required,
  12   Charter denies the allegations in paragraph 9 and denies that this Court has subject
  13   matter jurisdiction over this action because Plaintiff lacks Article III standing.
  14         10.     The jurisdictional allegations in paragraph 10 constitute legal
  15   conclusions to which no response is required. To the extent a response is required,
  16   Charter denies the allegations in paragraph 10, including that it engaged in any
  17   tortious conduct, that it made the call(s) at issue in this lawsuit, and that this Court
  18   has personal jurisdiction over Charter.
  19         11.     The jurisdictional allegations in paragraph 11 constitute legal
  20   conclusions to which no response is required. To the extent a response is required,
  21   Charter denies the allegations in paragraph 11, including that it engaged in any
  22   tortious conduct and that venue is proper.
  23                        COMMON ALLEGATIONS OF FACT
  24         12.     Charter denies that it sells any television services, internet services, or
  25   telephone services, but admits that its subsidiaries and affiliated companies offer
  26   such services in many states throughout the United States. Except as expressly
  27   admitted herein, Charter denies the remaining allegations in paragraph 12.
  28         13.     Charter denies the allegations in paragraph 13.


                    DEF.’S ANSWER AND AFFIRMATIVE DEFENSES -- 2:19-cv-08035-GW-SS
Case 2:19-cv-08035-GW-SS Document 15 Filed 01/02/20 Page 4 of 14 Page ID #:52



   1         14.    Charter denies the allegations in paragraph 14.
   2         15.    Charter denies the allegations in paragraph 15.
   3         16.    Charter denies the allegations in paragraph 16.
   4         17.    Charter denies the allegations in paragraph 17.
   5         18.    Charter denies the allegations in paragraph 18.
   6                          FACTS SPECIFIC TO PLAINTIFF
   7         19.    Charter is without information or knowledge sufficient to form a belief
   8   as to the truth of the allegations in paragraph 19 and therefore denies them.2
   9         20.    Charter is without information or knowledge sufficient to form a belief
  10   as to the truth of the allegations in paragraph 20 and therefore denies them.
  11         21.    Charter is without information or knowledge sufficient to form a belief
  12   as to the truth of the allegations in paragraph 21 and therefore denies them.
  13         22.    Charter denies the allegations in paragraph 22.
  14         23.    Charter denies the allegations in paragraph 23.
  15         24.    Charter denies the allegations in paragraph 24.
  16         25.    Charter denies the allegations in paragraph 25.
  17         26.    Charter denies the allegations in paragraph 26.
  18         27.    Charter denies the allegations in paragraph 27.
  19         28.    Charter denies the allegations in paragraph 28.
  20         29.    Charter admits that Plaintiff purports to have filed this action on behalf
  21   of himself and all others similarly situated as an alleged member of the class
  22   described in paragraph 30. Charter denies the remaining allegations in paragraph
  23   29, and specifically denies that Plaintiff is entitled to class certification,
  24   appointment as class representative or counsel, damages, equitable relief, injunctive
  25   relief, fees, costs, or any relief whatsoever.
  26
  27
       2
         Plaintiff has not disclosed his purported phone number in the Complaint, making
  28
       it difficult or impossible to answer many of the allegations in the Complaint.

                    DEF.’S ANSWER AND AFFIRMATIVE DEFENSES -- 2:19-cv-08035-GW-SS
Case 2:19-cv-08035-GW-SS Document 15 Filed 01/02/20 Page 5 of 14 Page ID #:53



   1                             CLASS ACTION ALLEGATIONS
   2         30.       Charter admits that Plaintiff purports to have filed this action on behalf
   3   of himself and all others similarly situated as an alleged member of the class
   4   described in paragraph 30. Charter denies the remaining allegations in paragraph
   5   30.
   6         31.       Charter admits that Plaintiff proposes an alleged class which is
   7   described in paragraph 30, excluding the persons described in paragraph 31.
   8   Charter denies the remaining allegations in paragraph 31.
   9         32.       Charter denies the allegations in paragraph 32.
  10         33.       Charter denies the allegations in paragraph 33.
  11         34.       Charter is without information or knowledge sufficient to form a belief
  12   as to the truth of the allegations in paragraph 34 and therefore denies them.
  13         35.       Charter    denies   the   allegations   in   paragraph    35, including
  14   subparagraphs a through d.
  15         36.       Charter denies the allegations in paragraph 36.
  16                                       CAUSE OF ACTION
  17    VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT
  18                                   47 U.S.C. § 227 ET SEQ.
  19                             (On behalf of Plaintiff and the Class)
  20         37.       Charter incorporates its responses to paragraphs 1-36 as if fully set
  21   forth herein.
  22         38.       Charter denies the allegations in paragraph 38.
  23         39.       Charter denies the allegations in paragraph 39.
  24         40.       Charter denies the allegations in paragraph 40.
  25         41.       Charter denies the allegations in paragraph 41.
  26         42.       Charter denies the allegations in paragraph 42, and specifically denies
  27   that Plaintiff (or the purported class) are entitled to any relief whatsoever.
  28         43.       Charter denies the allegations in paragraph 43, and specifically denies


                       DEF.’S ANSWER AND AFFIRMATIVE DEFENSES -- 2:19-cv-08035-GW-SS
Case 2:19-cv-08035-GW-SS Document 15 Filed 01/02/20 Page 6 of 14 Page ID #:54



   1   that Plaintiff (or the purported class) are entitled to any relief whatsoever.
   2                                 PRAYER FOR RELIEF
   3         Charter denies the allegations in Plaintiff’s unnumbered “Prayer for Relief,”
   4   including each and every allegation in the subparagraphs spanning pages 11 through
   5   12, and specifically denies that Plaintiff is entitled to class certification,
   6   appointment as class representative or counsel, damages, equitable relief, injunctive
   7   relief, fees, costs, or any relief whatsoever.
   8                                      JURY DEMAND
   9         Charter denies that any of the allegations set forth in the Complaint allege
  10   triable issues against Charter.
  11                                     GENERAL DENIAL
  12         Charter denies any and all allegations set forth in the Complaint that are not
  13   specifically admitted herein.
  14                              AFFIRMATIVE DEFENSES
  15         Charter hereby asserts the following defenses to the claims and allegations
  16   set forth in the Complaint. By asserting these defenses, Charter does not admit that
  17   it bears the burden of proof or the burden of persuasion with respect to any particular
  18   defense.
  19                          FIRST AFFIRMATIVE DEFENSE
  20                           (Failure to State a Cause of Action)
  21         The Complaint fails to allege facts sufficient to state a cause of action against
  22   Charter. For example, Plaintiff fails to show that any calls allegedly received were
  23   those for “which the called party is charged” as required by the TCPA.
  24                         SECOND AFFIRMATIVE DEFENSE
  25                             (Arbitration and Class Waiver)
  26         Plaintiff and the putative class members are barred from asserting their
  27   claims in this forum to the extent their claims are subject to a binding arbitration
  28   agreement and an agreement to arbitrate their disputes on an individual (non-class)


                    DEF.’S ANSWER AND AFFIRMATIVE DEFENSES -- 2:19-cv-08035-GW-SS
Case 2:19-cv-08035-GW-SS Document 15 Filed 01/02/20 Page 7 of 14 Page ID #:55



   1   basis, depriving the Court of jurisdiction over such claims, and rendering venue in
   2   this Court improper.
   3                          THIRD AFFIRMATIVE DEFENSE
   4                (Lack of Personal Jurisdiction and Improper Venue)
   5         Plaintiff and the putative class members are barred from asserting claims in
   6   this jurisdiction because this Court lacks personal jurisdiction over Charter and
   7   because venue is improper in this Court (including under Bristol-Myers Squibb Co.
   8   v. Super. Ct. of Calif., San Francisco Cty., 137 S. Ct. 1773 (2017)).
   9                          FOURTH AFFIRMATIVE DEFENSE
  10                                        (Consent)
  11         Plaintiff and the putative class members are barred from asserting their
  12   claims in whole or in part to the extent the calls at issue were made with the
  13   recipients’ prior express permission and/or consent and that consent was either
  14   irrevocable or was not effectively revoked.
  15                          FIFTH AFFIRMATIVE DEFENSE
  16               (No Use of an “Automatic Telephone Dialing System”)
  17         The TCPA claim is barred because neither Charter nor any of its vendors
  18   used an “automatic telephone dialing system” as defined in the TCPA. Indeed,
  19   neither Charter nor its vendors used a telephone dialing system with the capacity
  20   “to store or produce telephone numbers to be called, using a random or sequential
  21   number generator.” 47 U.S.C. § 227(a)(1). Nor did they use a telephone dialing
  22   system with the capacity to dial numbers automatically, which is an essential
  23   element of an “automatic telephone dialing system” pursuant to Marks v. Crunch
  24   San Diego, LLC, 904 F.3d 1041 (9th Cir. 2018).
  25                          SIXTH AFFIRMATIVE DEFENSE
  26     (Acquiescence, Estoppel, Waiver, Fraud, Conspiracy and Unclean Hands)
  27         Plaintiff is barred from asserting his claims, in whole or in part, by the
  28   doctrine of acquiescence, estoppel, waiver, and/or unclean hands. For example,


                   DEF.’S ANSWER AND AFFIRMATIVE DEFENSES -- 2:19-cv-08035-GW-SS
Case 2:19-cv-08035-GW-SS Document 15 Filed 01/02/20 Page 8 of 14 Page ID #:56



   1   Plaintiff cannot assert claims under the TCPA against Charter to the extent he or
   2   others voluntarily provided telephone numbers for the purpose of receiving calls
   3   like the ones referenced in the Complaint.
   4                        SEVENTH AFFIRMATIVE DEFENSE
   5                             (Failure to Mitigate Damages)
   6         Plaintiff and the putative class members are barred from asserting their
   7   claims in whole or in part by their failure to mitigate damages.
   8                         EIGHTH AFFIRMATIVE DEFENSE
   9                       (No “Pre-recorded” or “Artificial” Voice)
  10         The TCPA claim is barred to the extent a “pre-recorded voice” or “artificial
  11   voice,” as defined by the TCPA, did not play on the alleged calls.
  12                          NINTH AFFIRMATIVE DEFENSE
  13                         (No Knowing or Willful Misconduct)
  14         Any claim for treble damages is barred because Charter did not engage in
  15   knowing or willful misconduct. For example, Charter does not knowingly or
  16   willfully employ an “automatic telephone dialing system.”
  17                         TENTH AFFIRMATIVE DEFENSE
  18                                  (No Proximate Cause)
  19         Charter did not proximately cause any damages, injury, or violation alleged
  20   in the Complaint. Instead, to the extent any harm occurred, the acts of third-parties
  21   (such as vendors, Plaintiff, or other persons who provided the number on which
  22   Plaintiff was allegedly called) proximately caused any damages, injuries, or
  23   violations at issue, to the extent they occurred.
  24                       ELEVENTH AFFIRMATIVE DEFENSE
  25                                        (Standing)
  26         Plaintiff and the putative class members lack standing to bring the claims
  27   alleged in the Complaint, especially against Charter because any harm allegedly
  28


                    DEF.’S ANSWER AND AFFIRMATIVE DEFENSES -- 2:19-cv-08035-GW-SS
Case 2:19-cv-08035-GW-SS Document 15 Filed 01/02/20 Page 9 of 14 Page ID #:57



   1   caused by the alleged calls at issue are not fairly traceable to any violation allegedly
   2   committed by Charter, pursuant to Spokeo, Inc. v. Robins, 135 S. Ct. 1892 (2015).
   3                        TWELFTH AFFIRMATIVE DEFENSE
   4        (No Agency or Vicarious Liability and Proportional Allocation of Fault)
   5           Any damages, injury, violation or wrongdoing alleged in the Complaint was
   6   caused by third parties or Plaintiff for which Charter cannot be held vicarious liable.
   7   Further, Charter did not authorize, ratify, encourage, participate in, aid, abet, or
   8   assist in any of the conduct of which the Complaint complains and cannot be held
   9   liable for it. For example, to the extent vendors caused any damages, injury,
  10   violations of the law or wrongdoing or engaged in the conduct of which the
  11   Complaint complains, vendors acted outside the scope of the parties’ agreement and
  12   Charter did not approve of that conduct.          As such, Charter cannot be held
  13   vicariously liable and its liability, if any, must be eliminated or reduced by an
  14   amount proportionate to the fault attributable to third parties or Plaintiff.
  15                      THIRTEENTH AFFIRMATIVE DEFENSE
  16                                (Adequate Remedy at Law)
  17           The Complaint fails to state a claim for injunctive relief because Plaintiff has
  18   an adequate remedy at law. For example, the TCPA provides for statutory penalties
  19   of $500 to $1,500 per call, or monetary compensation for actual damages.
  20                      FOURTEENTH AFFIRMATIVE DEFENSE
  21                                    (First Amendment)
  22           The TCPA and the regulations and rules, interpretations, and other rulings
  23   promulgated thereunder violate the First Amendment of the United States
  24   Constitution. For example, they impose content-based restrictions on speech that
  25   fail to withstand strict scrutiny.
  26   //
  27   //
  28   //


                     DEF.’S ANSWER AND AFFIRMATIVE DEFENSES -- 2:19-cv-08035-GW-SS
Case 2:19-cv-08035-GW-SS Document 15 Filed 01/02/20 Page 10 of 14 Page ID #:58



   1                        FIFTEENTH AFFIRMATIVE DEFENSE
   2                                      (Due Process)
   3         The application of the TCPA upon which the Complaint is based, including
   4   the imposition of statutory damages on Charter, would violate the Due Process
   5   provisions of the United States Constitution. For example, certain definitions
   6   contained in the TCPA render the statute unconstitutionally vague. Additionally,
   7   the statutory penalties sought by Plaintiffs are excessive.
   8                        SIXTEENTH AFFIRMATIVE DEFENSE
   9                                       (No “Call”)
  10         Charter did not “make any call” to Plaintiff, as that term is used in the TCPA,
  11   47 U.S.C. § 227 (b)(1)(A).
  12                    SEVENTEENTH AFFIRMATIVE DEFENSE
  13                                       (No Charge)
  14         Plaintiff was not “charged for the call” with respect to the alleged calls at
  15   issue in this lawsuit, as that term is used in the TCPA.
  16                     EIGHTEENTH AFFIRMATIVE DEFENSE
  17                                       (Hobbs Act)
  18         The Hobbs Act cannot be validly or constitutionally applied to preclude
  19   Charter from raising defenses to an action arising under the TCPA or rules or
  20   regulations promulgated thereunder.
  21                     NINETEENTH AFFIRMATIVE DEFENSE
  22                          (Substantial Compliance with Laws)
  23         Charter is not liable to Plaintiff because it acted reasonably and with due care
  24   and substantially complied with all applicable statutes, regulations, ordinances,
  25   and/or other laws.
  26   //
  27   //
  28   //


                    DEF.’S ANSWER AND AFFIRMATIVE DEFENSES -- 2:19-cv-08035-GW-SS
Case 2:19-cv-08035-GW-SS Document 15 Filed 01/02/20 Page 11 of 14 Page ID #:59



   1                       TWENTIETH AFFIRMATIVE DEFENSE
   2                                 (Reasonable Practices)
   3         Any and all claims brought in the Complaint are barred in whole or in part
   4   because Charter has established and implemented reasonable practices and
   5   procedures to prevent violations of the TCPA, and related regulations.
   6                   TWENTY-FIRST AFFIRMATIVE DEFENSE
   7                                      (Good Faith)
   8         Any and claims brought in the Complaint are barred because Charter
   9   possessed a good faith belief that it was not committing any wrongdoing
  10                  TWENTY-SECOND AFFIRMATIVE DEFENSE
  11                  (Failure to Join Party or Name Proper Defendant)
  12         Any and all claims brought in the Complaint are barred, in whole or in part,
  13   by failure to join a necessary or indispensable party, and the failure to name the
  14   proper defendant.
  15                   TWENTY-THIRD AFFIRMATIVE DEFENSE
  16                        (FCC Exceeding Delegated Authority)
  17         Plaintiff’s TCPA claims are barred to the extent they are based on regulations
  18   or rulings that exceed the FCC’s delegated authority.
  19                  TWENTY-FOURTH AFFIRMATIVE DEFENSE
  20                               (Class Action Deficiencies)
  21         Plaintiff cannot satisfy the prerequisites set forth in Rule 23 of the Federal
  22   Rules of Civil Procedure to maintain this action as a class action. Further, Charter
  23   hereby gives notice that in the event that this Court certifies a class, which Charter
  24   denies would be appropriate, it reserves the right to adopt and incorporate by
  25   reference each and every applicable defense pleaded (and any others that may be
  26   appropriate at that point) to all members of such class.
  27   //
  28   //


                    DEF.’S ANSWER AND AFFIRMATIVE DEFENSES -- 2:19-cv-08035-GW-SS
Case 2:19-cv-08035-GW-SS Document 15 Filed 01/02/20 Page 12 of 14 Page ID #:60



   1                   TWENTY-FIFTH AFFIRMATIVE DEFENSE
   2                  (Reservation of Right to Assert Further Defenses)
   3         Charter has not knowingly or intentionally waived any applicable defenses,
   4   and hereby gives notice that it intends to rely on such other and further affirmative
   5   defenses as may become available during discovery in this action. Charter reserves
   6   the right to amend its Answer to assert any such defense.
   7                                    Prayer for Relief
   8         WHEREFORE, Charter prays for judgment as follows:
   9            1. That Plaintiff take nothing from Charter by reason of this Complaint
  10                and that judgment be entered in favor of Charter;
  11            2. For dismissal of the Complaint with prejudice;
  12            3. That the Court award Charter costs and reasonable attorneys’ fees;
  13            4. For such other relief as the Court deems just and proper.
  14
  15
  16                                           KABAT CHAPMAN & OZMER LLP
  17
                                                     /s/ Kristapor Vartanian
  18   DATED: January 2, 2020                  By: ______________________________
                                                 Kristapor Vartanian
  19
                                                 Attorneys for Defendant Charter
  20                                             Communications, Inc.
  21
  22
  23
  24
  25
  26
  27
  28


                    DEF.’S ANSWER AND AFFIRMATIVE DEFENSES -- 2:19-cv-08035-GW-SS
Case 2:19-cv-08035-GW-SS Document 15 Filed 01/02/20 Page 13 of 14 Page ID #:61




  1                                 PROOF OF SERVICE
  2                      UNITED STATES DISTRICT COURT
  3                     CENTRAL DISTRICT OF CALIFORNIA
  4         I am employed in Los Angeles, California; I am over the age of 18 and not
      a party to the within action; my business address is 333 S. Grand Avenue, Suite
  5   2225, Los Angeles, CA 90071.
  6          On January 2, 2020, I served the foregoing document(s) described as
  7   DEFENDANT CHARTER COMMUNICATIONS, INC.’S ANSWER AND
      AFFIRMATIVE DEFENSES TO PLAINTIFF’S CLASS ACTION
  8   COMPLAINT on the interested parties to this action by delivering a copy thereof in
  9   a sealed envelope addressed to each of said interested parties at the following
      address(es): SEE ATTACHED LIST
 10
           (BY MAIL) I am readily familiar with the business practice for collection
 11
            and processing of correspondence for mailing with the United States Postal
 12         Service. This correspondence shall be deposited with the United States
            Postal Service this same day in the ordinary course of business at our Firm's
 13
            office address in Atlanta, Georgia. Service made pursuant to this paragraph,
 14         upon motion of a party served, shall be presumed invalid if the postal
            cancellation date of postage meter date on the envelope is more than one day
 15
            after the date of deposit for mailing contained in this affidavit.
 16
           (BY ELECTRONIC SERVICE) by causing the foregoing document(s) to
 17         be electronically filed using the Court’s Electronic Filing System which
 18         constitutes service of the filed document(s) on the individual(s) listed on the
            attached mailing list.
 19
           (Federal) I declare that I am employed in the office of a member of the bar
 20
            of this court at whose direction the service was made. I declare under penalty
 21         of perjury that the above is true and correct.
 22         Executed on January 2, 2020, at Los Angeles, CA.
 23
                                             By: /s/ Kristapor Vartanian
 24                                            _____________________________
                                                 Kristapor Vartanian
 25
 26
 27
 28

                                        PROOF OF SERVICE
Case 2:19-cv-08035-GW-SS Document 15 Filed 01/02/20 Page 14 of 14 Page ID #:62




  1                                  SERVICE LIST
  2
      Aaron D. Aftergood
  3   The Aftergood Law Firm
      1880 Century Park East, Suite 200
  4
      Los Angeles, CA 90067
  5   aaron@aftergoodesq.com
  6
      Steven L. Woodrow
  7   Woodrow & Peluso, LLC
  8   3900 East Mexico Ave., Suite 300
      Denver, Colorado 80210
  9   swoodrow@woodrowpeluso.com
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                      PROOF OF SERVICE
